90 N.Y.2d 972 (1997)
688 N.E.2d 1034
665 N.Y.S.2d 952
The People of the State of New York, Respondent,
v.
Candelario Vasquez, Appellant.
Court of Appeals of the State of New York.
Argued September 17, 1997
Decided October 21, 1997.
Andrew C. Fine, New York City, and Daniel L. Greenberg for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Susan Gliner and Mark Dwyer of counsel), for respondent.
Concur: Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY.
Order affirmed for the reasons stated in the memorandum at the Appellate Division (235 AD2d 322).